   Case 2:19-cv-04776-DSF-JC Document 54 Filed 03/19/21 Page 1 of 1 Page ID #:316

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:19-cv-04776-DSF-JC                                               Date      March 19, 2021
 Title            Michael Grecco Productions, Inc., etc. v. Ziff Davis, LLC, et al.




 Present: The Honorable         Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                             AT&T Recording 3-19-21                         N/A
                Deputy Clerk                            Court Reporter / Recorder                    Tape No.
                Attorney Present for Plaintiff:                         Attorney Present for Defendants:
                       Ryan e. Carreon                                          Guy Ruttenberg
                                                                               Micheal Eshaghian


 Proceedings:                 TELEPHONIC STATUS CONFERENCE

       Case called. Counsel made their appearances. The Court heard from counsel regarding
scheduling and the status of discovery relating to the statute of limitations issue.

         The Court set March 26, 2021 as the deadline to make initial disclosures relating to the statute of
limitations issue.

         The Court set July 16, 2021 as the deadline to complete discovery on the statute of limitations
issue.

       The Court advised counsel to contact the Clerk regarding the setting of any interim status
conference(s) regarding discovery disputes/scheduling as may be appropriate.




                                                                                                       :     35
                                                                  Initials of Preparer   klh




CV-90 (06/04)                                     CIVIL MINUTES - GENERAL                                    Page 1 of 1
